Citation Nr: 1131861	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-12 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for degenerative arthritis of the cervical spine.

5.  Entitlement to service connection for a disorder of the lower back, to include thoracolumbar spine strain.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision, issued in July 2008, of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2010, the Veteran's claims file was permanently transferred to the RO in Muskogee, Oklahoma.

In March 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at the Muskogee RO (Travel Board hearing); a copy of the transcript has been associated with the record.

The issues on appeal are more accurately stated as listed on the title page of this decision.

The issues of entitlement to service connection for tinnitus, asthma, degenerative arthritis of the cervical spine, a disorder of the lower back, to include thoracolumbar spine strain, peripheral neuropathy of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran had decreased hearing acuity prior to his induction into active service; the medical evidence and opinion establishes that his pre-existing decrease in hearing acuity was not aggravated during his active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not aggravated during active service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the appellant in April 2007 that fully addressed all notice elements, including notice where a claim is based on aggravation, and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate a claim for service connection or a claim that a condition was made worse during service, and of the appellant's and VA's respective duties for obtaining evidence.  This letter also met the notice requirements set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's testimony during his March 2011 hearing demonstrates that he received this notice.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service induction and separation examination are of record, and numerous attempts have been made to obtain additional service treatment records.  The Veteran has submitted private clinical records.  The Veteran has not indicated that there are any additional private clinical records which are relevant to the claim addressed in this decision.

VA medical records have been obtained.  The Veteran was afforded a VA audiologic examination in September 2010.  The Veteran's Travel Board hearing transcript and lay statements have been associated with the record.  Significantly, neither the appellant nor his or her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and regulations applicable to a claim for service connection

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may be granted when a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the effect of 38 U.S.C.A. 
§ 1111 on claims for service-connected disability was summarized.  The Court stated that when no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' pre-existing condition.  38 U.S.C. § 1153 (West 2002).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322 (2010) (where service connection is based on aggravation in active service, the rating is for the degree of disability over and above the degree of disability existing at the time of entrance into active service, deducting from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service).  

If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'  38 U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2010); Wagner, 370 F. 3d at 1096; Jensen, 19 F.3d at 1417.

If the Veteran has a condition that pre-existed military service, the issue becomes whether the disease or injury was aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 
38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered 'aggravation in service'unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony 'can be rejected only if found to be mistaken or otherwise deemed not credible).

Analysis

In a November 2007 written statement, and in further statements presented as testimony at this Travel Board hearing, the Veteran contended that he had a right ear hearing loss when he left Vietnam, having difficulty hearing normal conversations, especially at higher ranges.  He indicated that, at his discharge examination, he was informed that he had a "9 percent hearing loss."  He has asserted that his right ear hearing loss had gotten a little worse since his discharge, and that he requires the volume on the television to be turned up to the point that other people complain about the level, so that he wears wireless earphones hooked up the television to hear.  He reported that, while in Vietnam, he was exposed to helicopter noise during his approximately 300 hours of combat flight time, and that he was also constantly exposed to noise from generators, pumps, radios, vehicles and fixed-wing aircraft.  He indicated that he was exposed to the noise from an explosion of an ammo dump, as well.  

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Nevertheless, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that, even though disabling hearing loss may not be demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  In addition, the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Id.  

The Veteran's May 1966 induction examination report reflects that the Veteran had auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
n/a
50
LEFT
20
0
10
n/a
30

The Veteran's May 1969 separation examination report discloses auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
5
40
55
LEFT
10
0
10
20
35

The Veteran was afforded a VA audiological examination in November 2007.  The examiner noted the Veteran's reports that he experienced difficulties hearing conversations in all situations, and that he constantly had to ask people to repeat what they were saying.  He indicated that he had extensive noise exposure during service in the form of helicopter, artillery, explosives and gunfire noise.  

The Veteran also reported that he worked for about 25 years after service as an industrial engineering technician with occupational noise exposure to industrial plant noises.  Upon examination, the Veteran had auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
30
65
65
LEFT
20
10
20
70
65
The VA examiner found that the Veteran had normal to moderately severe bilateral sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss was less likely as not aggravated by noise exposure in service.  

The examiner explained that the Veteran's enlistment hearing ability was within normal limits at 500 to 2000 Hertz, bilaterally, falling to a moderate hearing loss on the right, and a mild hearing loss in the left at 4000 Hertz.  He noted that the Veteran's separation examination revealed hearing acuity within normal limits at 500 to 2000 Hertz, falling to a mild to moderately severe hearing loss at 3000 to 4000 Hertz in the right ear and hearing acuity within normal limits at 500 to 3000 Hertz, falling to a mild hearing loss at 4000 Hertz in the left ear.  

The examiner noted that, while the Veteran's separation examination showed a frequency not previously assessed at enlistment, overall it was consistent with enlistment audiometric evaluation and revealed no significant changes beyond normal variability in hearing acuity.  Therefore, the examiner concluded, it was less likely than not that the Veteran's hearing loss at enlistment was aggravated by military noise exposure. 

VA medical records in September 2010 reflect a hearing loss, and show that the Veteran was provided with hearing aids.  

The Board finds that the evidence of record contains clear and unmistakable evidence that the Veteran had a bilateral hearing loss which preexisted service.  While the Veteran's induction hearing acuity levels meet the criteria for a hearing loss in the Veteran's right ear only, the November 2007 VA examiner's medical opinion was that the Veteran had a mild hearing loss in his left ear, as well, upon entry into active duty.  As such, the evidence reflects that the Veteran had a bilateral hearing loss which preexisted active duty.  

Therefore, this claim is on the basis of aggravation.  The Board finds that the medical opinion of record reflects that the Veteran's preexisting hearing loss was not aggravated by active duty.  The November 2007 VA examiner found, after reviewing the evidence of record and examining the Veteran, that any change in the Veteran's hearing acuity between the values at his induction and those at his separation from active duty revealed "no significant changes beyond normal variability in hearing acuity."  As such, the Board finds that the competent medical evidence of record shows that the Veteran's hearing acuity was not aggravated beyond any normal differences and, without any aggravation beyond the natural progression of the condition, service connection cannot be granted.  Wagner.

The Board notes that the Veteran has contended that he began noticing hearing loss while in Vietnam, and that he was informed that he had a 9 percent hearing loss.  The Veteran is competent to report symptoms that he experienced, that is, those which are perceived through the use of the senses.  Layno, supra.  The Veteran is competent to provide lay evidence with regard to difficulties with his hearing problems.  

The Board finds that the Veteran's statements regarding difficulties with his hearing are credible.  He has consistently reported that he began to notice hearing problems on active duty.  However, while the Veteran is competent to provide testimony or statements relating to symptoms he experienced, the Board finds that his own observations about his hearing acuity is not as persuasive or probative as the objective audiologic examinations of record.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In considering lay evidence, VA may determine the weight of such evidence.  E.g., Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential aggravation of the Veteran's hearing loss, beyond any natural variances in hearing acuity, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, while the Veteran is competent to describe his observations of his hearing loss, the Board accords his statements regarding the level of hearing acuity he experienced while on active duty less probative value than objective audiologic examinations and medical opinion based on the record as a whole.  The Board again notes that, in order for service connection to be warranted on the basis of aggravation, the evidence must reflect that the disorder was aggravated beyond the natural progression of the illness.  Wagner.  

In this case, the provider who conducted the November 2007 VA examination has the medical expertise to make such a determination.  That examiner provided a report with rationale based upon all of the evidence of record, opined that his preexisting hearing loss was not aggravated during his active duty beyond any natural variances of the condition.  This medical examination report contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ('[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions').  As such, the Board accords greater probative weight to the April 2011 VHA examiner's opinion.

Therefore, the Board finds that the Veteran's contentions regarding the aggravation of his hearing loss while on active duty are outweighed by the competent and probative November 2007 VA examiner's findings.  As such, the Board finds that service connection for bilateral hearing loss, based on aggravation, is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for bilateral hearing loss, on the basis of aggravation.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hearing loss is denied.



REMAND

As an initial matter, it appears from the record that the Veteran has been receiving ongoing treatment for his claimed respiratory disorder, his back and neck disorders, and his upper and lower extremity disorders.  As such, on remand, the RO/AMC should obtain all current medical records showing treatment for the Veteran's various medical disorders.

The Veteran contends that his tinnitus began before he left Vietnam, when he began hearing a ringing noise in both ears.  He indicated that it began when heard a loud noise or a noise in the higher ranges, and that when it began it would last 30 minutes to an hour, and eventually became constant.  He reported that the ringing becomes quieter at times, and a loud noise will cause it to increase again.  The ringing caused him to wear ear plugs at work and when firing a rifle, or pistol.

A November 2007 VA audiological examination report shows that the Veteran described his tinnitus as constant ringing which increased in intensity when exposed to loud noises.  He estimated that his tinnitus began in 1968 but was unsure as to its etiology.  He indicated that it was bilateral and constant.  The examiner noted that a review of the Veteran's claim file failed to review any documentation pertaining to a diagnosis, complaint or treatment of tinnitus.  Therefore, the examiner found that there was insufficient information available to render an opinion as to whether the Veteran's currently reported tinnitus was of the same etiology as his hearing loss or due to the noise exposure in service without resorting to mere speculation.

The Board finds that the Veteran should be afforded a VA examination, by an appropriate specialist, to determine whether he has a current diagnosis of tinnitus, despite the fact that he has not been found to have a hearing loss related to service, after the Veteran is afforded an opportunity to submit or identify any evidence that may be relevant to the claim.  

The Veteran has contended that he had asthma which began during active duty.  At his Travel Board hearing, the Veteran's representative asserted that it could have been due to the dust and fumes he was exposed to when he was in helicopters which made hard landings.  On his induction Report of Medical History, the Veteran indicated that he had sinusitis and hay fever.  On his separation Report of Medical History, the Veteran reported asthma, shortness of breath, sinusitis, hay fever, and ear nose and throat trouble.  The Veteran's service examinations do not reflect any diagnosis of a respiratory or sinus disorder.  Likewise, his service treatment records do not reflect any treatment for a respiratory or sinus disorder.  However it should be noted that the Veteran's service treatment records are not complete.  

Private medical records from Christus Medical Group Family Clinic of Texarakana reflect treatment from March 2000 through March 2007 for sinusitis, congestion, and asthmatic bronchitis.  These records also show that the Veteran was prescribed albuterol.  He has provided testimony that he began seeking treatment for his asthma since he left service.  In fact, his wife, who was a nurse, testified that she sent him to see a doctor in the years following his discharge from active duty based on his symptoms.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Given the record as a whole, the Board finds that the Veteran has met the criteria to warrant a VA examination to determine whether he has a respiratory/sinus disorder which is related to active duty or preexisted active duty and was aggravated by active duty.  

The Veteran has contended that he injured his lumbar spine and cervical spine during active duty, when he experienced hard landings while in helicopters in combat.  The Veteran's induction Report of Medical History reflects his report that he had recurrent back pain.  His separation Report of Medical History reflects his report of back trouble.  The Veteran's service examinations do not reflect any diagnosis of a back or neck disorder.  While his service treatment records do not reflect any treatment for a back or neck disorder, as noted above, his service treatment records are incomplete.  

The Veteran has had an extensive history of cervical and lumbar spine problems, with private medical records in the claims file which reflect multiple surgeries on his cervical spine due to disc problems and degenerative changes and chronic lumbar spine pain associated with lumbar strain.  Therefore, the Board finds that VA examination is required to determine if the Veteran has any cervical or lumbar spine disorder which is related to active duty or which preexisted active duty and was aggravated by active duty.

Finally, the Veteran has indicated that he has numbness and pain in his upper and lower extremities that began in Vietnam.  The medical evidence of record shows that the Veteran has also reported numbness in his upper and lower extremities associated with his claimed neck and back disorders.  In addition, the Veteran has been service-connected for diabetes mellitus, type II, and he has not been provided with an examination to determine whether he has peripheral neuropathy that is associated with his service-connected diabetes mellitus, type II.  As such, the Board finds that the Veteran should be afforded a neurological examination, to determine whether he has acute or subacute peripheral neuropathy in his upper or lower extremities or, if not, whether he had peripheral neuropathy in his upper or lower extremities which is related to his lumbar or cervical spine disabilities or to his service-connected diabetes mellitus, type II.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all health care providers that have treated him for his respiratory disorder, his back and neck disorders, and his upper and lower extremity disorders.  The AOJ should attempt to obtain records from each health care provider he identifies that might have available records.  If records are unavailable, please have the provider so indicate.  

2.  The Veteran should be advised of the types of alternative evidence which might assist him to substantiate the claims, including, but not limited to, statements from employers, employment records reflecting time lost from work and the reason for loss of time, statements from former fellow employees, or others who may have observed relevant symptoms, reports of examinations for insurance purposes, and the like.  The Veteran should be advised to seek records and evidence showing the claimed disorders proximate to service.

3.  The Veteran's employment records, especially any employment clinical records, medical records, examinations, history provided in connection with employment, and the like, should be sought from the Red River Depot or the agency charged with storage of records of civilian employees at that facility.

4.  The AOJ should make arrangements for the Veteran to be afforded an examination, by an appropriate specialist, to determine whether the Veteran has tinnitus that is related to service.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's tinnitus is a result of any incident in service or began to manifest during service or is etiologically related to the Veteran's active duty service in any way, despite the fact that he has been found not to have a bilateral hearing loss associated with active duty.  For the purposes of this examination, the examiner should take the Veteran's contentions regarding the onset and nature of his tinnitus to be credible.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

5.  The AOJ should make arrangements for the Veteran to be afforded an examination, by an appropriate specialist, to determine whether the Veteran has a sinus or respiratory disorder, to include asthma, which is related to service or began to manifest during service.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The examiner should offer an opinion as to (1) whether the Veteran has a current diagnosis of a sinus or respiratory disorder, to include asthma, and, if so, (2) whether it is at least as likely as not (50 percent or more probability) that the Veteran's sinus or respiratory disorder is a result of any incident in service or began to manifest during service or is etiologically related to the Veteran's active duty service in any way, or (3) whether it is at least as likely as not (50 percent or more probability) that the Veteran's sinus or respiratory disorder preexisted service and was aggravated by service beyond the natural progression of the disorder.  For the purposes of this examination, the examiner should take the Veteran's contentions regarding the onset and nature of his breathing problems to be credible.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

6.  The AOJ should make arrangements for the Veteran to be afforded an orthopedic examination, by an appropriate specialist, to determine whether the Veteran's back or neck disorders are a result of any incident in service or began to manifest during service.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The orthopedic examiner should offer an opinion as to (1) whether it is at least as likely as not (50 percent or more probability) that the Veteran's back or neck disorder is a result of any incident in service or began to manifest during service or is etiologically related to the Veteran's active duty service in any way, and (2) whether it is at least as likely as not (50 percent or more probability) that the Veteran's back or neck disorder preexisted service and was aggravated by service beyond the natural progression of the disorder.  For the purposes of this examination, the examiner should take the Veteran's contentions with regard to the onset of back and neck pain to be credible.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

7.  The AOJ should make arrangements for the Veteran to be afforded a neurological examination, by an appropriate specialist, to determine whether the Veteran's has peripheral neuropathy of the upper or lower extremities and, if so, whether it is acute or subacute and whether it is related to his back or neck disorders or to his service-connected diabetes mellitus, type II.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The neurological examiner should offer an opinion as to (1)whether the Veteran has a diagnosis of peripheral neuropathy and, if so, whether it is acute or subacute, (2) whether the Veteran has any neurological manifestations in his upper or lower extremities that are related to his back or neck disorders, and (3) whether the Veteran has peripheral neuropathy which is related to his service-connected diabetes mellitus, type 2.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

8.  After completion of the above, the AOJ should readjudicate the appellant's claims.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

The purposes of this remand are to comply with due process of law and to further develop the Veteran's claims.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Tresa M. Schlecht 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


